Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 14, 2019

                                       No. 04-19-00477-CV

    IN THE MATTER OF THE GUARDIANSHIP OF CHARLES INNESS THRASH


                       From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2017-PC-2912
                          Honorable Oscar J. Kazen, Judge Presiding


                                          ORDER
        In the trial court, appellants filed several notices of appeal challenging numerous orders
the trial court signed. Generally, in civil cases, there is only one final appealable judgment. De
Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006). “Probate proceedings are an exception to the
‘one final judgment’ rule; in such cases, ‘multiple judgments final for purposes of appeal can be
rendered on certain discrete issues.’” Id. “Not every interlocutory order in a probate case is
appealable, however, and determining whether an otherwise interlocutory probate order is final
enough to qualify for appeal, has proved difficult.” Id.

        This court has the jurisdiction and obligation to ensure it has appellate jurisdiction over
each appeal. See Hous. Mun. Employees Pension Sys. v. Ferrell, 248 S.W.3d 151, 158 (Tex.
2007). And, we routinely check appeals for jurisdiction. See Fourth Court of Appeals Internal
Operating Procedures for the Handling of Cases, 7.c. To assist this court in determining whether
we have appellate jurisdiction over all parts of this appeal, we ORDER appellants to file, within
15 days of this order, a response to this order, with appropriate citations to the clerk’s record,
stating: (1) each order they seek to appeal; (2) for each appealed order, the date the appealed
order was signed by the trial court and the date the relevant notice of appeal challenging that
order was filed; and (3) a short and plain statement, with citation to applicable authority,
explaining why the appealed order is an appealable order in a probate proceeding.

         Appellants are advised that a failure to timely and satisfactorily respond to this order may
result in the dismissal of this appeal without further notice. See TEX. R. APP. P. 42.3(a), (c).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2019.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court